—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered February 28, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification.
The court properly refused to instruct the jury to disregard an unexpected in-court identification of defendant by an eyewitness who had been unable to positively identify him at a lineup. A witness’s failure to identify a defendant at a pretrial procedure goes to the weight of the witness’s in-court identification, not to its admissibility (People v Parks, 257 AD2d 636, lv denied 93 NY2d 976; People v Spigner, 202 AD2d 331, lv denied 83 NY2d 915).
We perceive no abuse of discretion with respect to denial of youthful offender treatment. Concur — Sullivan, J. P., Nardelli, Wallach, Saxe and Friedman, JJ.